Case: 20-50368     Document: 00515670009         Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                No. 20-50368
                                                                               FILED
                                                                       December 11, 2020
                            consolidated with
                                No. 20-50386                              Lyle W. Cayce
                              Summary Calendar                                 Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Felix Lopez-Gonzalez,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-899-1
                            USDC No. 4:19-CR-369-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Felix Lopez-Gonzalez appeals his within-guidelines prison sentence
   of 16 months, which the district court imposed following his guilty plea


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50368       Document: 00515670009         Page: 2     Date Filed: 12/11/2020




                                        No. 20-50368
                                      c/w No. 20-50386

   conviction of illegal reentry after deportation, in violation of 8 U.S.C. § 1326.
   Raising arguments discussed below, he contends that the sentence is
   substantively unreasonable.       Additionally, Lopez-Gonzalez appeals a
   separate 10-month prison sentence imposed following revocation of a
   supervised release term. As to this sentence, his arguments focus on the
   aggregate 26-month prison term he must serve in light of the district court’s
   decision to impose the 10-month sentence consecutively to the 16-month
   sentence.
          When the district court imposes a sentence within a properly
   calculated guidelines range, the sentence is presumptively reasonable on
   appeal. United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To rebut
   the presumption, Lopez-Gonzalez must show “that the sentence does not
   account for a factor that should receive significant weight, it gives significant
   weight to an irrelevant or improper factor, or it represents a clear error of
   judgment in balancing sentencing factors.” Id.
          First, Lopez-Gonzalez argues that the presumption should not apply
   because the illegal reentry Guideline, U.S.S.G. § 2L1.2, lacks an empirical
   basis. As he correctly concedes, this issue is foreclosed. See United States v.
   Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United States v. Mondragon-
   Santiago, 564 F.3d 357, 366 (5th Cir. 2009). Further, we have previously
   rejected Lopez-Gonzalez’s next arguments that a within-guidelines sentence
   is unreasonable because illegal reentry is a nonviolent trespass offense, see
   United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir. 2008), and
   because § 2L1.2 effectively double counts prior convictions, see Duarte, 569
F.3d at 529-31.
          Lopez-Gonzalez has not rebutted the presumption of reasonableness.
   See Cooks, 589 F.3d at 186. His benign motives for returning to this country
   are insufficient. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66




                                          2
Case: 20-50368      Document: 00515670009          Page: 3     Date Filed: 12/11/2020




                                        No. 20-50368
                                      c/w No. 20-50386

   (5th Cir. 2008). The district court considered Lopez-Gonzalez’s arguments
   in favor of a lower sentence and was in the best position to find facts and judge
   their importance. See United States v. Campos-Maldonado, 531 F.3d 337, 339
   (5th Cir. 2008). The court’s decision is entitled to deference. See id.
          Insofar as Lopez-Gonzalez challenges the district court’s imposition
   of consecutive sentences, his challenge is unavailing. Because his 10-month
   revocation sentence falls within the applicable advisory range and is
   consistent with the mandate of U.S.S.G § 7B1.3(f), p.s., it is entitled to a
   presumption of reasonableness. See United States v. Lopez-Velasquez, 526
F.3d 804, 808-09 (5th Cir. 2008). Lopez-Gonzalez makes no effort to rebut
   the presumption. See id.
          The judgment of the district court is AFFIRMED.




                                          3